Citation Nr: 0831884	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-01 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to June 
1965 and January 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in February 2008 when 
it was remanded for further development.  As outlined below, 
this matter must once again be remanded to ensure compliance 
with the Board's February 2008 remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When this matter was last before the Board in February 2008, 
it was noted that a previous VA examination had been 
conducted by a physician's assistant who indicated that an 
opinion could not offered without resort to speculation.  The 
Board remanded the case for another examination, with 
specific instructions that the examination be conducted by an 
appropriate qualified physician.   

In June 2008, the veteran was provided a VA examination 
conducted by a Certified Physician Assistant.  This does not 
conform to the Board's request that a physician conduct the 
examination.  Moreover, the Certified Physician Assistant's 
conclusion that "restrictive lung disease is not at least as 
likely that is attributed to service [sic]" is unclear and 
includes no rationale whatsoever.  Accordingly, the Board 
must remand this claim once again to ensure compliance with 
its remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
this regard, the Board emphasizes that the next examination 
must be conducted by a medical doctor and that the 
examination report must contain rationale for any 
conclusion(s) reached by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination conducted by an appropriate 
qualified physician to address the 
etiology of his COPD.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination. 

Based upon the examination and review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that COPD is attributable to 
service, particularly the positive in-
service TB test and subsequent 
prophylactic treatment, and/or exposure to 
chemicals and fumes in service.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale.  
If the examiner is unable to offer an 
opinion, an explanation should be 
provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




